UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6989



ERIC VONGRASTIC LOGAN,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-14-F)


Submitted:   February 9, 1999          Decided:     February 25, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Vongrastic Logan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Vongrastic Logan, a federal prisoner, appeals the dis-

trict court’s order denying relief on his civil complaint, in which

he sought credit for time served pretrial to be applied against his

federal bank robbery sentence. We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we affirm on the reasoning of the district court.    See Logan v.

United States, No. CA-98-14-F (E.D.N.C. May 26, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                2